United States Court of Appeals

For the First Circuit











No. 00-2352



CATHERINE GONZALEZ, INDIVIDUALLY AND AS

PARENT GUARDIAN AND NEXT FRIEND OF THE

MINOR CHILD KIANA RIOS,



Plaintiff, Appellant,



v.



UNITED STATES OF AMERICA,



Defendant, Appellee.









ERRATA SHEET





The opinion of this Court issued on, April 1, 2002, is amended as follows:

Page 9, replace the text in lines 18-20 with the following:  "This court uses different standards of review in evaluating a district court's dismissal for lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1), depending on the circumstances.  
See
 
 v. 
Hosp. Bella Vista
, 254 F.3d 358, 362-63 (1st Cir. 2001).  Here, however, the plaintiff's challenge focuses on pure (or nearly pure) questions of law, and thus engenders de novo review.  
See
 
id.
"



Page 10, delete the text on lines 10-13 beginning "A Rule 12(b)(1) . . . (D. Mass. 1998)." and replace with the following text: "A Rule 12(b)(1) motion is sometimes transformed into a Rule 56 motion where jurisdictional issues cannot be separated from the merits of the case.  
See